Exhibit 10.20

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

THIS AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
(the “Agreement”), dated as of June 27, 2007, is entered into by and among each
of the undersigned parties listed on the signature pages hereto as Pledgors and
each of the other persons and entities that become bound hereby from time to
time by joinder, assumption, or otherwise (each a “Pledgor” and collectively,
the “Pledgors”), and WILMINGTON TRUST COMPANY, a Delaware banking corporation,
not in its individual capacity but solely as collateral trustee (the “Collateral
Trustee”) for the equal and ratable benefit of the Secured Parties (as defined
below) pursuant to the Collateral Trust Agreement (as defined below).

WHEREAS, reference is made to that certain Credit Agreement, dated as of
June 30, 2004, by and among CONSOL Energy Inc. (the “Borrower”), each of the
Guarantors party thereto, the lenders party thereto, LaSalle Bank National
Association, Société Générale, New York Branch and SunTrust Bank, each in its
capacity as a co-documentation agent, and Citicorp North America, Inc. and PNC
Bank, National Association, as co-administrative agents, pursuant to which the
co-administrative agents and the lenders provided certain loans and other
financial accommodations to the Borrower and its Subsidiaries (the “Original
Credit Agreement”);

WHEREAS, pursuant to the Original Credit Agreement and that certain Indenture,
dated March 7, 2002, among the Borrower, certain of its Subsidiaries and The
Bank of Nova Scotia Trust Company of New York, as trustee (as supplemented,
modified, amended or restated from time to time, the “Indenture”), the
Collateral Trustee has entered into that certain Collateral Trust Agreement,
dated as of June 30, 2004 (as supplemented, modified, amended or restated from
time to time, the “Original Collateral Trust Agreement”) with the Borrower,
David A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as
defined therein) to accept the grant of a security interest under this Agreement
as security for the Secured Obligations (as defined below) for the equal and
ratable benefit of the Secured Parties;

WHEREAS, the obligations, liabilities and indebtedness of the Borrower and the
other loan parties thereunder under the Original Credit Agreement, the Original
Collateral Trust Agreement and under the other loan documents executed and
delivered in connection therewith are secured pursuant to a patent, trademark
and copyright security agreement given in connection with the Original Credit
Agreement (the “Original Patent, Trademark and Copyright Security Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of April 1, 2005,
by and among the Borrower, each of the Guarantors party thereto, the lenders
party thereto, The Bank of Nova Scotia—New York Agency, Fleet National Bank and
Union Bank of California, N.A., each in its capacity as a co-syndication agent,
and PNC Bank, National Association and Citicorp North America, Inc., as
co-administrative agents (the “Original Amended and Restated Credit Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Original Amended and Restated Credit Agreement has been amended and
restated in its entirety by that certain Amended and Restated Credit Agreement
of even date herewith, by and among the Borrower, each of the Guarantors party
thereto, the lenders party thereto (the “Lenders”), The Bank of Nova Scotia,
Bank of America, N.A. and Union Bank of California, N.A., each in its capacity
as a co-syndication agent, and PNC Bank, National Association and Citicorp North
America, Inc., as co-administrative agents, as Co-Administrative Agents (the
“Co-Administrative Agents”) (as it may hereafter be amended, restated, modified
or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Original Collateral Trust Agreement has been amended and restated
in its entirety by that certain Amended and Restated Collateral Trust Agreement
of even date herewith, by and among the Borrower, the Collateral Trustee, David
A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as defined
therein) (as it may hereafter be amended, restated, modified or supplemented
from time to time, the “Collateral Trust Agreement”);

WHEREAS, pursuant to the Credit Agreement , the Lenders have agreed to continue
to provide certain loans and other financial accommodations to the Borrower; and

WHEREAS, the obligation of the Lenders to make Loans and extend credit under the
Credit Agreement is subject to the condition, among others, that the Pledgors
continue to grant a security interest to the Collateral Trustee in certain
patents, trademarks, copyrights and other property as security for Secured
Obligations.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

1.    Defined Terms.

(a)    Except as otherwise expressly provided herein, (i) capitalized terms used
in this Agreement shall have the respective meanings assigned to them in the
Credit Agreement and (ii) the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in Pennsylvania as amended from time
to time (the “Code”).

(b)    “Debt Instruments” shall have the meaning set forth in the Collateral
Trust Agreement.

(c)    “Event of Default” shall mean an Actionable Default (as defined in the
Collateral Trust Agreement).

(d)    “Patents, Trademarks and Copyrights” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to the following:
all trade names, patent applications, patents, trademark applications,
trademarks and copyrights, now owned by each Pledgor, including, without
limitation, those listed on Schedule A hereto (as such Schedule A may be
supplemented from time to time by notice to the Collateral Trustee from any
Pledgor),

 

2



--------------------------------------------------------------------------------

including all proceeds thereof (such as, by way of example, license royalties
and proceeds of infringement suits), the right to sue for past, present and
future infringements, all rights corresponding thereto throughout the world and
all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, and the goodwill of the business to which any of
the patents, trademarks and copyrights relate, except for the assets described
on Schedule 8.1.14 of the Credit Agreement and pursuant to Section 8.1.14 of the
Credit Agreement, assets acquired in a Permitted Acquisition, and except
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law.

(e)    “Secured Obligations” shall mean the Secured Debt (as defined in the
Collateral Trust Agreement).

(f)    “Secured Parties” shall mean, collectively, the Collateral Trustees (as
defined in the Collateral Trust Agreement), the Co-Administrative Agents, the
Paying Agent, the Lenders, The Bank of Nova Scotia Trust Company of New York or
any successor thereto, as trustee under the Indenture, and any holders from time
to time of the Secured Obligations, and “Secured Party” shall mean each of them
individually.

2.    To secure the full payment and performance of all Secured Obligations,
each Pledgor hereby grants, and conveys a security interest to the Collateral
Trustee for the equal and ratable benefit of the Secured Parties in the entire
right, title and interest of such Pledgor in and to all of its Patents,
Trademarks and Copyrights.

3.    Each Pledgor jointly and severally represents and warrants that:

(a)    the material Patents, Trademarks and Copyrights are subsisting and have
not been adjudged invalid or unenforceable, in whole or in part, except to the
extent that the failure to be subsisting or the invalidity or unenforceability
of such Patents, Trademarks and Copyrights would not reasonably be expected to
result in a Material Adverse Change;

(b)    to the best of such Pledgor’s knowledge, each of the material Patents,
Trademarks and Copyrights is valid and enforceable, except to the extent that
the failure to be valid and enforceable would not reasonably be expected to
result in a Material Adverse Change;

(c)    such Pledgor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the material Patents,
Trademarks and Copyrights, free and clear of any liens, charges and
encumbrances, including without limitation pledges, assignments, licenses, shop
rights and covenants by such Pledgor not to sue third persons, other than
Permitted Liens and other than license agreements entered into in good faith in
an arm’s length transaction;

(d)    such Pledgor has the corporate power and authority to enter into this
Agreement and perform its terms;

(e)    no claim has been made to such Pledgor or, to the knowledge of such
Pledgor, any other person that the use of any of the material Patents,
Trademarks and Copyrights does or may

 

3



--------------------------------------------------------------------------------

violate the rights of any third party where such claim would reasonably be
expected to result in a Material Adverse Change; and

(f)    such Pledgor has used proper statutory notice in connection with its use
of the material Patents, Trademarks and Copyrights, except for those Patents,
Trademarks and Copyrights that are hereafter allowed to lapse in accordance with
Paragraph 11 hereof and except where the failure to use such notice would not
reasonably be expected to result in a Material Adverse Change.

4.    Each of the obligations of each Pledgor under this Agreement is joint and
several. The Collateral Trustee may, in its sole discretion, elect to enforce
this Agreement against any Pledgor without any duty or responsibility to pursue
any other Pledgor and such an election by the Collateral Trustee, shall not be a
defense to any action the Collateral Trustee and the Secured Parties, or any of
them, may elect to take against any Pledgor. Each of the Secured Parties and the
Collateral Trustee hereby reserve all rights against each Pledgor.

5.    (a) Each Pledgor agrees that, for the duration of the Agreement, it will
not enter into any agreement (for example, a license agreement) which is
inconsistent with such Pledgor’s obligations under this Agreement, without the
Collateral Trustee’s prior written consent which shall not be unreasonably
withheld except such Pledgor may license technology in the ordinary course of
business without the Collateral Trustee’s consent to suppliers and customers to
facilitate the manufacture and use of such Pledgor’s products and may otherwise
assign or license the Patents, Trademarks and Copyrights in an arm’s length
transaction entered into in good faith.

(a)    Each Pledgor agrees that it will, for the duration of this Agreement, use
proper statutory notice in connection with its use of the material Patents,
Trademarks and Copyrights, except for those Patents, Trademarks and Copyrights
that are hereafter allowed to lapse in accordance with Paragraph 11 hereof and
except where the failure to use such notice would not reasonably be expected to
result in a Material Adverse Change.

(b)    No Pledgor will change its state of incorporation, formation or
organization, as applicable without providing fifteen (15) days prior written
notice the Collateral Trustee.

(c)    No Pledgor will change its name without providing fifteen (15) days prior
written notice the Collateral Trustee.

(d)    Except as permitted by the Credit Agreement, each Pledgor (i) shall
preserve its corporate existence (ii) shall not in one, or a series of related
transactions, merge into or consolidate with any other entity, the survivor of
which is not such Pledgor, or (iii) shall not in one, or a series of related
transactions, sell all or substantially all of its assets.

6.    Each Pledgor and the Collateral Trustee agree that no Pledgor shall be
required to modify or amend Schedule A to include any future Patents, Trademarks
and Copyrights.

7.    The Collateral Trustee shall have, in addition to all other rights and
remedies given it by this Agreement and those rights and remedies set forth in
the Collateral Trust

 

4



--------------------------------------------------------------------------------

Agreement, those allowed by applicable Law and the rights and remedies of a
secured party under the Uniform Commercial Code as enacted in any jurisdiction
in which the Patents, Trademarks and Copyrights may be located and, without
limiting the generality of the foregoing, if an Event of Default has occurred
and is continuing, the Collateral Trustee may immediately, without demand of
performance and without other notice (except as set forth below) or demand
whatsoever to any Pledgor, all of which are hereby expressly waived, and without
advertisement, sell at public or private sale or otherwise realize upon, in a
city that the Collateral Trustee shall designate by notice to the Pledgors, in
Pittsburgh, Pennsylvania, or elsewhere, the whole or from time to time any part
of the Patents, Trademarks and Copyrights, or any interest which any Pledgor may
have therein and the proceeds of sale or other disposition of the Patents,
Trademarks and Copyrights shall be applied as provided in the Collateral Trust
Agreement. Any remainder of the proceeds after payment in full of the Secured
Obligations shall be paid over to such Pledgor. Notice of any sale or other
disposition of the Patents, Trademarks and Copyrights shall be given to Pledgors
at least ten (10) days before the time of any intended public or private sale or
other disposition of the Patents, Trademarks and Copyrights is to be made, which
each Pledgor hereby agrees shall be reasonable notice of such sale or other
disposition. At any such sale or other disposition, the Collateral Trustee and
any Secured Party may, to the extent permissible under applicable Law, purchase
the whole or any part of the Patents, Trademarks and Copyrights sold, free from
any right of redemption on the part of any Pledgor, which right is hereby waived
and released.

8.    If any Event of Default shall have occurred and be continuing, each
Pledgor hereby authorizes and empowers the Collateral Trustee to make,
constitute and appoint any officer or agent of the Collateral Trustee, as the
Collateral Trustee may select in its exclusive discretion, as such Pledgor’s
true and lawful attorney-in-fact, with the power to endorse such Pledgor’s name
on all applications, documents, papers and instruments necessary for Collateral
Trustee to use the Patents, Trademarks and Copyrights, or to grant or issue, on
commercially reasonable terms, any exclusive or nonexclusive license under the
Patents, Trademarks and Copyrights to any third person, or necessary for the
Collateral Trustee to assign, pledge, convey or otherwise transfer title in or
dispose, on commercially reasonable terms, of the Patents, Trademarks and
Copyrights to any third Person. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement.

9.    This Agreement shall terminate upon the satisfaction of the conditions set
forth in, and in accordance with the provisions of, Section 6 of the Collateral
Trust Agreement. All or any portion of the Patents, Trademarks and Copyrights
shall be released upon the satisfaction of the conditions set forth in, and in
accordance with the provisions of, Section 6 of the Collateral Trust Agreement.

10.    [Intentionally Deleted]

11.    Each Pledgor shall have the duty to prosecute diligently any patent
applications of the material Patents, Trademarks and Copyrights pending as of
the date of this Agreement if commercially reasonable, except where the failure
to so prosecute would not reasonably be expected to result in a Material Adverse
Change. Thereafter, until the Secured Obligations shall

 

5



--------------------------------------------------------------------------------

have been paid in full and the Commitments shall have terminated and all of the
Letters of Credit and Specified Swap Agreements have expired, each Pledgor shall
make application on unpatented but patentable inventions (whenever it is
commercially reasonable in the reasonable judgment of such Pledgor to do so) and
to preserve and maintain all rights in patent applications and patents of the
Patents, including without limitation the payment of all maintenance fees,
except where the failure to make such applications to preserve or maintain such
rights would not reasonably be expected to result in a Material Adverse Change.
Any expenses incurred in connection with such an application shall be borne by
the Pledgors. No Pledgor shall abandon any material Patent, Trademark or
Copyright without the consent of the Collateral Trustee, which shall not be
unreasonably withheld, unless such abandonment would not reasonably be expected
to result in a Material Adverse Change.

12.    Each Pledgor shall have the right to bring suit, action or other
proceeding in its own name and, with the consent of the Collateral Trustee,
which shall not be unreasonably withheld, to join the Collateral Trustee, if
necessary, as a party to such suit so long as the Collateral Trustee is
satisfied that such joinder will not subject it to any material risk of
liability, to enforce the Patents, Trademarks and Copyrights and any licenses
thereunder. Each Pledgor shall promptly, upon demand, reimburse and indemnify
the Collateral Trustee for all damages, costs and expenses, including reasonable
legal fees, incurred by the Collateral Trustee as a result of such suit or
joinder by such Pledgor pursuant to the Collateral Trust Agreement.

13.    (a) No course of dealing between any Pledgor and the Collateral Trustee,
nor any failure to exercise nor any delay in exercising, on the part of the
Collateral Trustee, any right, power or privilege hereunder shall operate as a
waiver of such right, power or privilege, nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No waiver of a single Event of Default shall be deemed a waiver of a
subsequent Event of Default. All waivers under this Agreement must be in
writing. The rights and remedies of the Collateral Trustee under this Agreement
are cumulative and in addition to any rights or remedies which it may otherwise
have, and the Collateral Trustee may enforce any one or more remedies hereunder
successively or concurrently at its option.

(a)    The Secured Parties may, at any time and from time to time, without
notice to or the consent of the Pledgors unless otherwise required pursuant to
the terms of any of the Secured Obligations, the Debt Instruments or the
Collateral Trust Agreement, and without impairing or releasing, discharging or
modifying any Pledgor’s liabilities hereunder, (i) change the manner, place,
time or terms of payment or performance of or interest rates on, or any other
terms relating to, any of the Secured Obligations; (ii) take such actions to or
cause the Collateral Trustee to renew, substitute, modify, impair, amend or
alter, or grant consents or waivers relating to any Debt Instrument or any of
the Secured Obligations, any other pledge or security agreements, or any
security for any of the Secured Obligations; (iii) take such actions to or cause
the Collateral Trustee to apply any and all payments by whomever paid or however
realized including any proceeds of any collateral, to any of the Secured
Obligations of the Pledgors in such order, manner and amount as provided in the
Collateral Trust Agreement; (iv) take such actions to or cause the Collateral
Trustee to deal with any other person with respect to any of the Secured
Obligations in such manner as the Secured Parties deem appropriate in their
respective sole

 

6



--------------------------------------------------------------------------------

discretion; (v) take such actions to or cause the Collateral Trustee to
substitute, exchange, impair or release any security or guaranty; or (vi) take
or cause the Collateral Trustee to take such actions and exercise such remedies
hereunder as provided herein. Each Pledgor hereby waives (a) presentment,
protest, notice of dishonor and notice of non-payment, and (b) all defenses
based on suretyship, impairment of collateral, or the like, other than, and to
the extent of, the defense of prior payment of the Secured Obligations.

14.    [Intentionally Deleted]

15.    The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

16.    This Agreement is subject to modification only by a writing signed by the
parties, except as provided in Paragraph 6.

17.    (a) The benefits and burdens of this Agreement shall inure to the benefit
of and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that no Pledgor may assign or transfer any of its
rights or obligations hereunder or any interest herein other than assignments
and transfers permitted by the Credit Agreement.

(a)    The Collateral Trustee may resign and a successor Collateral Trustee may
be appointed in the manner provided in the Collateral Trust Agreement. Upon the
acceptance of any appointment as a collateral trustee by a successor collateral
trustee, that successor collateral trustee shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
collateral trustee, as secured party under this Agreement and the retiring
collateral trustee shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring collateral trustee’s resignation, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Collateral
Trustee.

18.    This Agreement shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed in accordance with the laws of said Commonwealth without regard to its
conflict of laws principles, except to the extent that the validity or
perfection of the Lien and the security interest hereunder, or remedies
hereunder, in respect of any particular Patents, Trademarks and Copyrights are
governed by the laws of a jurisdiction other than the Commonwealth of
Pennsylvania.

19.    EACH PLEDGOR AND THE COLLATERAL TRUSTEE HEREBY IRREVOCABLY CONSENTS TO
THE NONEXCLUSIVE JURISDICTION OF THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY
AND THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
AND THE DELAWARE STATE AND UNITED STATES DISTRICT COURTS LOCATED IN WILMINGTON,
DELAWARE, AND WAIVES PERSONAL SERVICE OF

 

7



--------------------------------------------------------------------------------

ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH PLEDGOR OR THE COLLATERAL
TRUSTEE AT THE ADDRESSES PROVIDED FOR IN SECTION 21 HEREOF AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH PLEDGOR AND
THE COLLATERAL TRUSTEE WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY
DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.

EACH PLEDGOR AND THE COLLATERAL TRUSTEE HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.

20.    This Agreement may be executed by different parties hereto on any number
of separate counterparts, each of which, when so executed and delivered, shall
be an original, and all such counterparts shall together constitute one and the
same instrument. Delivery of an executed signature page by telecopy or
electronic signature delivery system (in either case in a form acceptable to the
Collateral Trustee) shall be effective as delivery of a manually executed
signature page to this Agreement.

21.    All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 11.6 [Notices] of
the Credit Agreement in the case of the Pledgors and as set forth in Section 7.2
of the Collateral Trust Agreement in the case of the Collateral Trustee.

22.    Each Pledgor acknowledges and agrees that, in addition to the other
rights of the Collateral Trustee hereunder and under the other Loan Documents to
which it is a party, because the Collateral Trustee’s remedies at law for
failure of such Pledgor to comply with the provisions hereof relating to the
Collateral Trustee’s rights (i) to inspect the books and records related to the
Patents, Trademarks and Copyrights, (ii) to receive the various notifications
such Pledgor is required to deliver hereunder, (iii) to obtain copies of
agreements and documents as provided herein with respect to the Patents,
Trademarks and Copyrights, (iv) to enforce the provisions hereof pursuant to
which the such Pledgor has appointed the Collateral Trustee its
attorney-in-fact, and (v) to enforce the Collateral Trustee’s remedies
hereunder, would be inadequate and that any such failure would not be adequately
compensable in damages, such Pledgor agrees that each such provision hereof may
be specifically enforced.

23.    The parties agree that in the event of any conflict between the
provisions of this Agreement and the provisions of the Collateral Trust
Agreement, the provisions of the Collateral Trust Agreement shall control.
Notwithstanding any provision in this Agreement to the contrary, the parties and
signatories hereto acknowledge and agree that any and all rights, powers,
privileges, duties, responsibilities, liabilities and/or obligations (including
but not limited to the right to grant or withhold consent and the right to act
or refrain from acting), whether

 

8



--------------------------------------------------------------------------------

discretionary or mandatory, are and shall be exercised by the Collateral Trustee
solely in accordance with the terms and conditions of the Collateral Trust
Agreement, at the direction of the Credit Facility Agent (as defined in the
Collateral Trust Agreement) or other entity specified in the Collateral Trust
Agreement as having the right to give direction to the Collateral Trustee, and
subject further to the rights of the Collateral Trustee to require officers’
certificate(s), opinion(s) and advice from counsel, accountants, appraisers and
other third parties, advancement of expenses and/or assurances of indemnity
satisfactory to the Collateral Trustee.

24.    The Original Patent, Trademark and Copyright Security Agreement is hereby
amended and restated in its entirety, and this Agreement is not intended to
constitute and does not constitute an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation or termination of the liens,
security interests, indebtedness, loans, liabilities, expenses or obligations
under the Original Credit Agreement, the Original Collateral Trust Agreement or
the Original Patent, Trademark and Copyright Security Agreement. Each Pledgor
acknowledges and agrees that the Original Patent, Trademark and Copyright
Security Agreement has continued to secure the indebtedness, loans, liabilities,
expenses, and obligations under the Original Credit Agreement, as amended and
restated by the Original Amended and Restated Credit Agreement, as amended and
restated by the Credit Agreement, and the Original Collateral Trust Agreement,
as amended and restated by the Collateral Trust Agreement, since the date of
execution of the Original Patent, Trademark and Copyright Security Agreement,
and that this Agreement is entitled to all rights and benefits originally
pertaining to the Original Patent, Trademark and Copyright Security Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE—AMENDED AND RESTATED PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written.

 

PLEDGORS:

 

CONSOL ENERGY INC.

By:

  /s/ John M. Reilly   (Seal) Name:    John M. Reilly Title:      Vice President
and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE—AMENDED AND RESTATED PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS:

 

CNX MARINE TERMINALS INC.

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

J.A.R. BARGE LINES, LLC

LEATHERWOOD, INC.

MON RIVER TOWING, INC.

ROCHESTER & PITTSBURGH COAL COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:

  /s/ John M. Reilly   (Seal)   John M. Reilly, Treasurer of each Pledgor
listed above on behalf of each such Pledgors



--------------------------------------------------------------------------------

[SIGNATURE PAGE—AMENDED AND RESTATED PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS:

 

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

By:

  /s/ Daniel S. Cangilla   (Seal)   Daniel S. Cangilla, Treasurer of each
Pledgor
listed above on behalf of each such Pledgors



--------------------------------------------------------------------------------

[SIGNATURE PAGE—AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS:

 

CONSOL FINANCIAL INC.

By:

  /s/ Christopher C. Jones Name:    Christopher C. Jones Title:      Treasurer
and Assistant Secretary

CNX LAND RESOURCES INC.

MTB INC.

TERRA FIRMA COMPANY

By:

  /s/ Robert P. King Name:    Robert P. King

Title:      President of each Pledgor listed above on

               behalf of each such entity

CONSOL ENERGY SALES COMPANY

By:

  /s/ Robert F. Pusateri Name:    Robert F. Pusateri Title:      President and
CEO RESERVE COAL PROPERTIES COMPANY

By:

  /s/ Dennis R. McCracken Name: Dennis R. McCracken Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE—AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

PLEDGORS:

 

CONSOL DOCKS INC.

By:

  /s/ James C. Grech Name:    James C. Grech Title:      President CONRHEIN COAL
COMPANY By:   CONSOLIDATION COAL COMPANY, a general partner

By:

  /s/ Daniel S. Cangilla Name:    Daniel S. Cangilla Title:      Treasurer

CONSOL OF WV LLC

By:

  /s/ Guy J. Dreskler Name:    Guy J. Dreskler Title:      Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE—AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT]

 

COLLATERAL TRUSTEE:

 

WILMINGTON TRUST COMPANY, as Collateral Trustee

By:

  /s/ James A. Hanley Name:    James A. Hanley Title:      Assistant Vice
President



--------------------------------------------------------------------------------

SCHEDULE A

TO

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

LIST OF REGISTERED PATENTS, TRADEMARKS,

TRADE NAMES AND COPYRIGHTS

I.    PATENTS

 

GRANTOR

  

PATENT TITLE

  

COUNTRY

   PATENT
NO.      FILING
DATE      ISSUE
DATE  

CONSOL Energy Inc.

   Method and Apparatus for Separation Measurement
and Alignment System    United States      5,185,935         7/11/91        
2/16/93   

CONSOL Energy Inc.

   Method for Providing Temporary Support for an
Extended Conveyor Belt    United States      5,938,004         2/14/97        
8/17/99   

CONSOL Energy Inc.

   An Air Flow Reversal Prevention Door Assembly    United States      5,921,862
        1/30/98         7/13/99   

CONSOL Energy Inc.

   Apparatus and Method for Temporary Support
and Isolation for a Conveyor Belt    United States      6,659,269        
7/27/00         12/9/03   



--------------------------------------------------------------------------------

II.    TRADEMARKS

 

GRANTOR

  

COUNTRY

  

MARK

   REG. NO.      ISSUE
DATE  

CONSOL Energy Inc.

   United States    CONSOL ENERGY      2,756,594         8/26/03   

CONSOL Energy Inc.

   United States    CE CONSOL ENERGY (with design)      2,756,595        
8/26/03   

CONSOL Energy Inc.

   United States    CE (design)      75,924,233         2/22/00   



--------------------------------------------------------------------------------

III.    TRADE NAMES

CONSOL Energy Inc.

Central Ohio Coal Company

CNX Land Resources Inc.

CNX Marine Terminals Inc.

Conrhein Coal Company

Consol Docks Inc.

CONSOL Energy Sales Company

CONSOL Financial Inc.

CONSOL of Canada Inc.

CONSOL of Central Pennsylvania LLC

CONSOL of Kentucky Inc.

CONSOL of Ohio LLC

CONSOL of WV LLC

CONSOL of Wyoming LLC

Consol Pennsylvania Coal Company LLC

CONSOLIDATION COAL COMPANY

Eighty-Four Mining Company

Helvetia Coal Company

ISLAND CREEK COAL COMPANY

J.A.R. Barge Lines, LLC

Keystone Coal Mining Corporation

Laurel Run Mining Company

Leatherwood, Inc.

McELROY COAL COMPANY

Mon River Towing, Inc.

MTB Inc.

RESERVE COAL PROPERTIES COMPANY

Rochester & Pittsburgh Coal Company

SOUTHERN OHIO COAL COMPANY

Terra Firma Company

TWIN RIVERS TOWING COMPANY

Windsor Coal Company

WOLFPEN KNOB DEVELOPMENT COMPANY



--------------------------------------------------------------------------------

IV.    REGISTERED COPYRIGHTS

None